      Case 2:19-cv-12561-JCZ-MBN Document 46 Filed 10/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

 FEDERAL DEPOSIT INSURANCE
 CORPORATION AS RECEIVER FOR FIRST
 NBC BANK,                                           Case No. 2:19-cv-12561

               Petitioner,                           Judge Jay C. Zainey
                                                     (Section A)
 v.
                                                     Magistrate Judge Michael B. North
 DANIEL BELCHER,                                     (Division 5)

               Respondent.

             EX PARTE MOTION TO PERMIT OUT OF STATE COUNSEL
                  TO APPEAR AND PARTICIPATE PRO HAC VICE

               Petitioner The Federal Deposit Insurance Corporation, as Receiver of First NBC

 Bank (“FDIC-R”), moves, through undersigned counsel, that Lawrence H. Heftman, an

 attorney in good standing in the state of Illinois, be admitted by this Court to act as co-

 counsel for FDIC-R in the above-captioned matter and states the following in support:

              1.     Mr. Heftman practices law at the law firm of Schiff Hardin, LLP, 233

South Wacker Drive, Suite 7100, Chicago, Illinois 60606; telephone: (312) 258-5500; and

facsimile (312) 258-5600. Mr. Heftman is a member in good standing of the State Bar of the

State of Illinois, # 6283060. Mr. Heftman is not under suspension or disbarment by any court,

and no criminal charges have been instituted against him.

              2.     As required by Local Rule 83.2.5 and Rule 2 of this Court’s

Administrative Procedures for Case Filing, attached to this Motion are: (i) the Certificate of

Good Standing from the Supreme Court of the State of Illinois (Exhibit A); (ii) Mr. Heftman’s

Affidavit (Exhibit B); and (iii) Mr. Heftman’s Attorney Registration Form for the Electronic

Case Filing System (Exhibit C).
      Case 2:19-cv-12561-JCZ-MBN Document 46 Filed 10/18/19 Page 2 of 2



              3.      Bryan C. Reuter of the law firm of Stanley, Reuter, Ross, Thornton &

Alford, L.L.C. is counsel for FDIC-R in the above-captioned matter and is admitted to practice

before this Court. By this Motion, Mr. Reuter requests that the Court admit, pro hac vice,

Lawrence H. Heftman to act as co-counsel for FDIC-R.

              WHEREFORE, after due proceedings be had, Petitioner FDIC-R and the

undersigned counsel pray that this Motion be granted and that Mr. Heftman be admitted pro

hac vice and permitted to appear and participate as co-counsel for FDIC-R in the above-

captioned matter.

 Dated: October 18, 2019                    /s/ Bryan C. Reuter

                                            Bryan C. Reuter
                                            Stanley, Reuter, Ross, Thornton & Alford, L.L.C.
                                            909 Poydras Street, Suite 2500
                                            New Orleans, LA 70112
                                            Telephone: 504-523-1580
                                            Facsimile: 504-524-0069
                                            bcr@stanleyreuter.com

                                            Attorney for the Federal Deposit Insurance
                                            Corporation, as Receiver for First NBC Bank




                                CERTIFICATE OF SERVICE

              I certify that on October 18, 2019 the foregoing was filed using the Court’s ECF

System, which constitutes services on all counsel having appeared of record in this proceeding.

                                                                /s/ Bryan C. Reuter




                                                2
